From conviction in Criminal District Court No. 2 of Dallas County of the offense of theft, with punishment fixed at two years in the penitentiary, this appeal is taken.
Appellant was charged with theft of an automobile of the value of $400.00. No exceptions were taken upon the trial to the indictment, the charge of the court or to the reception or rejection of any evidence.
The testimony shows that on the 22nd day of January, 1925, a Ford car was rented to appellant. Something like a week after this occurrence, said car was recovered in Austin, *Page 413 
Texas. Officers from Austin testified that they found appellant in possession of the car in that city; that its old numbers had been taken off and new numbers substituted. When arrested appellant first denied any knowledge of the car. Appellant testified in his own behalf and stated that he had no knowledge of the transaction in regard to renting the car. We are unable to find anything in the record justifying a disturbance of the verdict of the jury, and the judgment will accordingly be affirmed.
Affirmed.